11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Larry Dewayne White,                           * From the 104th District Court
                                                 of Taylor County,
                                                 Trial Court No. 20964B.

Vs. No. 11-19-00050-CR                         * February 11, 2021

The State of Texas,                            * Memorandum Opinion by Bailey, C.J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed.